NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


JOSEPH KINDRED, DOC #Y11419,                 )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-3563
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed July 12, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Lee
County; J. Frank Porter, Judge.


Joseph Kindred, pro se.



PER CURIAM.


             Affirmed.


KHOUZAM,C.J., and LUCAS and ROTHSTEIN-YOUAKIM, JJ., Concur.